United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 17, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 06-40380
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JUAN CARLOS AMAYA-MARTINEZ,
                                      Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 2:05-CR-525-ALL
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Juan Carlos Amaya-Martinez appeals his conviction and

sentence for illegal reentry pursuant to 8 U.S.C. § 1326(a), (b).

Amaya-Martinez argues that the district court erred in enhancing

his sentence under U.S.S.G. § 2L1.2(b)(1)(A)(ii) based on his

prior Texas robbery conviction under TEX. PENAL CODE ANN. § 29.02

(Vernon 1999).    He also argues that the enhancement provisions of

8 U.S.C. § 1326(b) are unconstitutional.

     Robbery is expressly listed as a crime of violence in the

commentary to § 2L1.2.     See § 2L1.2, comment.(n.1(b)(iii)).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-40380
                                -2-

We recently held in United States v. Santiesteban-Hernandez,

469 F.3d 376, 378-82 (5th Cir. 2006), that the Texas offense of

robbery under § 29.02 qualifies as the enumerated offense of

robbery for purposes of § 2L1.2.   Amaya-Martinez’s arguments are

almost identical to the arguments made in Santiesteban-Hernandez

and therefore provide no basis for relief.

     Amaya-Martinez’s constitutional challenge to § 1326(b) is

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224,

235 (1998).   Although he contends that Almendarez-Torres was

incorrectly decided and that a majority of the Supreme Court

would overrule Almendarez-Torres in light of Apprendi v. New

Jersey, 530 U.S. 466 (2000), we have repeatedly rejected such

arguments on the basis that Almendarez-Torres remains binding.

See United States v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir.),

cert. denied, 126 S. Ct. 298 (2005).   Amaya-Martinez properly

concedes that his argument is foreclosed in light of

Almendarez-Torres and circuit precedent, but he raises it here to

preserve it for further review.

     The judgment of the district court is AFFIRMED.